DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (8/23/22 Remarks: page 8, lines 13-15) with respect to the rejection of claims 1-20 under 35 USC §112(b) have been fully considered but they are not persuasive.
Parts of the previously outstanding rejection of claims 1-20 under 35 USC §112 (second paragraph) have been overcome by the 8/23/22 Amendment; however, as set forth below amended claims 1-6, 8-16, & 18-20 are indefinite. The rejection of claims 7 & 17 under 35 USC §112 (second paragraph) has been obviated by the claims’ cancellation.
Applicant’s arguments (8/23/22 Remarks: page 8, lines 16-18) with respect to the rejection of claims 7 & 17 under 35 USC §112 (fourth paragraph) have been fully considered and are persuasive. The rejection of claims 7 & 17 under 35 USC §112 (fourth paragraph) has been obviated by the claims’ cancellation. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-16, & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a highest similarity” (claim 1, lines 4-5; claim 11, line 9) is unclear as to the referent of the recited “similarity” (i.e. it recites a “similarity” to an unspecified object of comparison).
Allowable Subject Matter
Claims 1-6, 8-16, & 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1 & 11 (and dependent claims 2-6, 8-10, 12-16 & 18-20), insofar as they are understood, the art of record does not teach or suggest sampling the recited first and second negative samples by selecting a first negative sample of highest similarity out of an anchor sample and a positive sample including a matching pair in each class, selecting the second negative sample with the highest similarity to the first negative sample from a different class from the first negative sample and the matching pair, and training a deep learning model based on these samples to minimize a loss function in each class.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/ANDREW M MOYER/     Primary Examiner, Art Unit 2663